Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered February 11, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied his right to the effective assistance of counsel is without merit. The failure of counsel to make a pretrial motion to suppress identification evidence does not, in and of itself, constitute a basis for a finding of ineffectiveness (see, People v Shuler, 149 AD2d 634; People v Morris, 100 AD2d 630, affd 64 NY2d 803). The defendant’s claim of ineffective assistance of counsel predicated upon his contention that his counsel improperly deprived him of the opportunity to be present at the Sandoval hearing is dehors the record and, therefore, not properly before this court.
Based on the record before us, meaningful representation was provided to the defendant (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137, 146-147). Thompson, J. P., Lawrence, Kunzeman and Rosenblatt, JJ., concur.